Opinion of the Court by
Judge Robertson:
It is somewhat doubtful whether the lands bought by John Bland were paid for by partnership property. But, however that may be, there is error in the decree for partition; the lands themselves ought to have been partitioned instead of requiring, as the decree does, Johns’ administrator and heirs to pay to the co-partners their distributive portion of the price of those lands.
There is also error in the personal judgment for costs.
As all subsequent orders and judgments will be set aside by this reversal we need not notice alleged errors in any of them.
Judgment reversed and cause remanded for re-partition and further proceedings.
There will be no judgment for costs. The parties respectively will pay their own costs.